PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/090,805
Filing Date: 5 Apr 2016
Appellant(s): SCHOENHOFF et al.



__________________
Heribert Muensterer (Reg. No. 50,417)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07 February 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3-4, 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 8-9; claim 17, line 5-6; claim 18, line 8-9 recites “a bypass ratio of an inlet area of the secondary duct to an inlet area of the primary duct being at least 7”.  The claimed bypass ratio of “at least 7” includes all bypass ratios of 7 and greater which include bypass ratios of 20, 30, and 40.  However, the disclosure does not describe a bypass ratio of 20, 30, or 40 (The disclosure only states in page 6 lines 5-7 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”).   Furthermore, the disclosure does not describe the manner in which a bypass ratio of 20, 30 or 40 is achieved (The disclosure does not state whether the bypass inlet area is increased, the core inlet area is decreased, or some combination of both to reach a bypass ratio of 20, 30 or 40).    Therefore, the claims fails the written description requirement.
Claim 3, lines 1-2 recites “wherein the bypass ratio is at least 8”.  The claimed bypass ratio of “at least 8” includes all bypass ratios of 8 and greater which include bypass ratios of 20, 30, and 40.  However, the disclosure does not describe a bypass ratio of 20, 30, or 40 (The disclosure only states in page 6 lines 5-7 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”).   Furthermore, the disclosure does not describe the manner in which a bypass ratio of 20, 30 or 40 is achieved (The disclosure does not state whether the bypass inlet area is increased, the core inlet area is decreased, or some combination of both to reach a bypass ratio of 20, 30 or 40).    Therefore, the claims fails the written description requirement.
Claims dependent thereon are rejected for the same reasons.

Claims 1, 3-4, 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” 
Claim 1, line 8-9; claim 17, line 5-6; claim 18, line 8-9 recites “a bypass ratio of an inlet area of the secondary duct to an inlet area of the primary duct being at least 7”.  The claimed bypass ratio of “at least 7” includes all bypass ratios of 7 and greater which include bypass ratios of 20, 30, and 40.  The factual consideration regarding the enablement are (A) the breadth of the claims (The claims only state the bypass ratio being at least 7 without giving any direction on how to enable a larger bypass ratio of 20, 30 or 40.  Therefore, the breadth of the claims does not enable a larger bypass ratio of 20, 30, or 40); (F) the amount of direction provided by the inventor (The disclosure only states in page 6 lines 5-7 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any direction on how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the direction provided by the inventor does not enable a larger bypass ratio of 20, 30 , or 40); (G) the existence of working examples (The disclosure only states in page 6 lines 5-7 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any working examples of how to enable a larger bypass ratio of 20, 30, or 40.  Therefore, the existence of working examples provided by the inventor does not enable a larger bypass ratio of 20, 30 , or 40); and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure  (The disclosure only states in page 6 lines 5-7 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any direction on or working examples of how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the quantity of experimentation needed to make or use the invention based on the content of the disclosure is found to be undue and unreasonable). Wands', 858 F.2d at 737.  Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Claim 3, lines 1-2 recites “wherein the bypass ratio is at least 8”.  The claimed bypass ratio of “at least 8” includes all bypass ratios of 8 and greater which include bypass ratios of 20, 30, and 40.  The factual consideration regarding the enablement are (A) the breadth of the claims (The claim only states the bypass ratio being at least 8 without giving any direction on how to enable a larger bypass ratio of 20, 30 or 40.  Therefore, the breadth of the claims does not enable a larger bypass ratio of 20, 30, or 40); (F) the amount of direction provided by the inventor (The disclosure only states in page 6 lines 5-7 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any direction on how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the direction provided by the inventor does not enable a larger bypass ratio of 20, 30 , or 40); (G) the existence of working examples (The disclosure only states in page 6 lines 5-7 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any working examples of how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the existence of working examples provided by the inventor does not enable a larger bypass ratio of 20, 30 , or 40); and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure  (The disclosure only states in page 6 lines 5-7 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any direction on or working examples of how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the quantity of experimentation needed to make or use the invention based on the content of the disclosure is found to be undue and unreasonable). Wands', 858 F.2d at 737.  Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Claims dependent thereon are rejected for the same reasons.

(2) Response to Argument
(A) On Pages 6-7 of the Brief, the Appellant alleges that there is an inherent limit to bypass ratios as evidenced by the ENOVAL Technical Report Summary.
Response: The Examiner respectfully disagrees.
First, the finalization date of the ENOVAL Technical Report Summary is 31 July 2018 which is after the effective filing date, 4 December 2015, of the instant application, so that the ENOVAL Technical Report Summary is not applicable at the time of effective filing, but rather after the effective filing date.  Second, the cited portion of the ENOVAL Technical Report Summary pertains to ultra-high bypass ratio engines, but the instant application does not state that the engine of the instant application is an ultra-high bypass ratio.  The instant application only recites the engine having a bypass ratio, so that the engine is a bypass ratio engine.  Thus, it would be improper to apply the upper bound of ultra-high bypass ratio engines of the ENOVAL 
Thus, the rejection is proper and should be sustained.

(B) On Pages 7-8 of the Brief, the Appellant alleges that the Examiner’s allegations have not properly raised a written description issue.  
Response: The Examiner respectfully disagrees.
Page 12 of the PTAB decision dated 02 July 2020 states “However, the Examiner explains that ‘claims 5-7 also recite a bypass ratio of at least 7,’ as recited in claim 1. Ans 44. Hence, we sustain the rejection of claims 5-7 under the written description requirement of 35 U.S.C. § 112(a) for the same reasons as for claim 1”. The basis for the rejection under 35 U.S.C. 112(a) for failing to comply with the written description requirement in the Final Rejection mailed 09 September 2021 is the recitation of the “bypass ratio of at least 7” which is the same issue that the Board agreed that a proper written description issue was raised.
Thus, the rejection is proper and should be sustained.

(C) On Pages 8-9 of the Brief, the Appellant alleges that the Examiner has applied the broadest interpretation of the claim instead of the broadest reasonable interpretation of the claims in light of the specification.  
Response: The Examiner respectfully disagrees.
The claims recite a bypass ratio of at least 7 which include all values greater than 7.  However, Page 3, lines 5-7 of the specification of the instant application states “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but 
Thus, the rejection is proper and should be sustained.

(D) On Pages 9-10, the Appellant alleges that the upper limit of bypass ratios is inherent because increases to the bypass ratio happen after several years as shown by NASA and Hemsworth.
Response: The Examiner respectfully disagrees.
Both NASA and Hemsworth, as referenced in OA dated 21 April 2021, are evidence that the upper limit of bypass ratios increases, so that there is no inherent upper limit.  By increasing the bypass ratio past the existing upper limit proves that there is no inherent upper limit because the bypass ratios exceed the existing upper limits. The mere fact that in the past it has taken several years for the bypass ratio of turbo fan engines to come to fruition has no bearing on 
Thus, the rejection is proper and should be sustained.

(E) On Pages 9-13, the Appellant alleges that the engines of Grieb (US 5012638 as referenced in OA dated 21 April 2021), Wildner (US 5076052 as referenced in OA dated 21 April 2021),and Grieb (US 4909031 as referenced in OA dated 21 April 2021) are not turbofan engines, so that the art does not apply.
Response: The Examiner respectfully disagrees.
In each reference (Grieb (US 5012638 as referenced in OA dated 21 April 2021), Wildner (US 5076052 as referenced in OA dated 21 April 2021),and Grieb (US 4909031 as referenced in OA dated 21 April 2021)), the prior art teaches a turbofan ramjet engine which are turbofan engines, so that the art does apply.  Much like all squares are rectangles, all turbofan ramjet engines are turbofan engines.  Furthermore, the claims define the bypass ratio as “an inlet area of the secondary duct to an inlet area of the primary duct”.  In each reference (Grieb (US 5012638 as referenced in OA dated 21 April 2021), Wildner (US 5076052 as referenced in OA dated 21 April 2021),and Grieb (US 4909031 as referenced in OA dated 21 April 2021)), the prior art closes the inlet area of the primary duct, so that the bypass ratio approaches infinity.  Regardless of whether the turbofan ramjet engine is operating as a turbofan or ramjet, the bypass ratio of the turbofan ramjet engine during the closure of the primary duct approaches infinity.
Thus, the rejection is proper and should be sustained.

(F) On Page 13, the Appellant alleges that the ENOVAL Technical Report Summary demonstrates that a bypass ratio of 20 is achievable and that one of ordinary skill in the art 
Response: The Examiner respectfully disagrees.
In response to the argument regarding the ENOVAL Technical Report Summary, the finalization date of the ENOVAL Technical Report Summary is after the effective filing date of the instant application, so that it is not applicable.  Also, the instant application is not directed to the ultra-high bypass ratio engines of the ENOVAL Technical Report Summary.  Furthermore, the ENOVAL Technical Report Summary itself teaches that there is no inherent upper limit to bypass ratios.  See Argument (A) above. 
In response to the argument that one of ordinary skill in the art would achieve any bypass ratio, Page 7 of PTAB decision dated 02 July 2020 states 
“Accordingly, we are not persuaded by Appellant that the supporting disclosure adequately apprises those skilled in the art, in light of the knowledge of those ordinary artisans, how to make and to use the claimed subject matter throughout the entire scope of the claim…However, the Examiner again explains that these claims also recite a bypass ratio of at least 7, as recited in claim 1 and discussed above. Ans. 45. Accordingly we sustain the rejection of claims 5-7 under the enablement requirement of 35 U.S.C. § 112(a) for the same reasons as for claim 1.”
Thus, the rejection is proper and should be sustained.

(G) On Page 14, the Appellant alleges that the ENOVAL Technical Report Summary and the amendment bounding the quotient r/l demonstrate that the written description and enablement rejections are unwarranted.
Response: The Examiner respectfully disagrees.
In response to the argument regarding the ENOVAL Technical Report Summary, the finalization date of the ENOVAL Technical Report Summary is after the effective filing date of the instant application, so that it is not considered prior art.  Also, the instant application is not Argument (A) and (F) above. 
In response to the amendment bounding the quotient r/l, the PTAB decisions dated 02 July 2020 on Page 7 states “However, the Examiner again explains that these claims also recite a bypass ratio of at least 7, as recited in claim 1 and discussed above.  Ans. 45.  Accordingly, we sustain the rejections of claims 5-7 under the enablement requirement of 35 U.S.C. § 112(a) for the same reasons as for claim 1” and on Page 12 states “However, the Examiner explains that claims 5-7 also recite a bypass ratio of at least 7,’ as recited in claim 1.  Ans. 44. Hence, we sustain the rejection of claims 5-7 under the written description requirement 35 U.S.C. § 112(a) for the same reasons as for claim 1”.
Thus, the rejection is proper and should be sustained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EDWIN KANG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:

TODD MANAHAN
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        
LOGAN KRAFT
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an